Title: Is this legal? What grounds does it have to break to make it illegal?
Question:
Answer #1: Nope. There is nothing illegal about this. He had parental consent. He had no alcohol. The venue allowed him to come in. He was supervised. He kept his clothes on. Nothing illegal happened.

He was just performing, as drag queens do, and they get tipped. It is not stripping. The gay men in the audience that watch drag shows are not getting aroused by watching (I would say 99% of the time). The purpose was not and is not for the sexual gratification of adults and therefore not illegal.

There are a lot of ways this could have been illegal: if he was there without parental consent, it would be kidnapping. If he was drinking alcohol. If the men were touching on him inappropriately. If he was being used for sex. If men were masturbating to him. If he was taking off his clothes. If he was performing oral sex on the patrons.

There are hundreds of ways this could have been illegal, just like literally every single action that any human has ever done in the history of earth. If you want to sit here and sexualize a 10 year old having fun, you’re free to do so. That is not what happened here.Answer #2: This article seems to have a bit of an "eeew, gays are icky" vibe. 

&gt;“Drag Kid” Desmond Is Amazing delivered a headlining performance at a sleazy Brooklyn gay bar

sleazy.

&gt; on Dec. 1, where the ten-year-old boy danced on stage in a crop top and full face of makeup as a throng of adult men in the audience showered him in dollar bills.

He was showing his midriff, and was wearing makeup, as is normal for things like this. And by that I mean that dancers, also males, often wear makeup on stage. 

&gt;Adults who wished to watch a half naked child dance in a bar 

Showing midriff isn't half naked. 

&gt;Photos of the event show Desmond in a blond wig, makeup, and crop top collecting monetary tips from adult men in the audience, like a stripper

Since no stripping happened it seems like a really weird way of saying this. Basically they say: "He got tipped, do you know who also get tipped, strippers."

&gt;as other half naked adult drag queens, some in panties and fishnet stockings, stood on stage nearby. 

This doesn't seem so smart of the club, but I don't have enough information to judge, especially since the only information is coming from an obviously biased source.

&gt;He became famous after video of him dancing sexually in a gay pride parade went viral.

The video is linked, https://www.youtube.com/watch?v=IuvAGJV5E-w Those who see this as dancing sexually might have some repressed issues towards kids.

&gt;YouTuber Yosef Ozia of Ozia Media called attention to the disturbing performance in a video he posted Friday afternoon.

&gt;A day after the performance, one reviewer on Yelp! wrote: “I left after seeing a child dance on stage for money at nighttime. This was on Saturday night and I have been feeling disturbed ever since.” 

Other people thought it was bad as well, we're not the only ones. We found a whole two other people.

&gt;Another reviewer said the club has a “weird no cell phone policy.”

This isn't weird. Especially not for gay bars, where a recording of patrons might have significant negative effects. Being gay isn't always accepted. 

&gt;Desmond appears to spend most his time with adult gay men and crossdressers, with the full support and encouragement of his parents.

Which is bad, because it is gays. Would they have written this sentences if it was "Desmond appears to spend most his time with adults". No, because that wouldn't be shocking enough. 

I also see absolutely nothing that supports the statement of "Desmond appears to spend most of his time..." 

&gt;Last December, the child even appeared on a YouTube show hosted by drag queen Michael Alig, 

A year ago, I do not see the importance to link it to this story. 

&gt;who was just released from a 17 year prison sentence for killing and dismembering his drug dealer

He was released May 5th, 2014, to call that just released seems like a bad understanding of just. 

&gt;Desmond is seated directly beneath a piece of artwork with the word “Rohypnol” is painted largely. Rohypnol, known as “roofies,” is a date rape drug.

I think the artwork is tasteless and ugly. but how exactly is this contributing to the "newsstory" of a kid dancing and getting paid for it?

This whole article seems to try and make gays out to be pedophile predators. Written by someone who is unlikely to have visited or seen the actual performance itself. Which makes me very skeptic about anything they say. 

I personally think that this isn't the best environment for a kid, and that it shouldn't be encouraged, just like beauty pageants and similar stuff shouldn't be encouraged. But the bias coming off of this article is real.